Citation Nr: 0911681	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from February 1946 to 
September 1946, and from March 1951 to August 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2009, the Veteran appeared and offered testimony 
in support of his claims at a hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.

During his February 2009 Board hearing, the Veteran indicated 
that he wished to claim disability benefits for a depressive 
disorder, secondary to his service-connected bilateral 
hearing loss.  The RO has not yet addressed the issue of 
entitlement to service connection for a depressive disorder, 
secondary to bilateral hearing loss.  Therefore, the matter 
is referred to the RO for appropriate action.


REMAND

The Veteran was last provided a VA audiological examination 
to determine the extent of his bilateral hearing loss in 
January 2007.  During his February 2009 Board hearing, the 
Veteran indicated that his hearing loss disability had 
worsened since the January 2007 examination, and the 
Veteran's representative requested that the Veteran be 
afforded an updated VA audiological examination.

Where the Veteran asserts that a disability has worsened 
since his last VA examination, and the last examination was 
too remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); and also VAOPGCPREC 11-95 (1995).  

The Board also notes that the January 2007 examiner did not 
provide an opinion concerning the impact of the Veteran's 
bilateral hearing loss disability on his ability to obtain 
and maintain substantially gainful employment.  Such an 
opinion is required in response to the Veteran's claim for a 
TDIU.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The veteran should be afforded a VA 
audiological examination to determine 
the current severity of his bilateral 
hearing loss.  The examiner should also 
provide an opinion concerning the 
impact of the Veteran's service-
connected bilateral hearing loss on his 
ability to work, including whether it 
is sufficient by itself to render the 
Veteran unable to obtain and maintain 
substantially gainful employment.  

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case must also be afforded expeditious 
treatment by the RO or the AMC.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

